

116 HR 4425 IH: Quell Underage Inhaling of Toxic Substances Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4425IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Mr. Suozzi (for himself, Mr. King of New York, Mr. Cohen, Mr. Panetta, Mr. Krishnamoorthi, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the taxes on certain tobacco products, to prohibit the flavoring of certain tobacco
			 products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Quell Underage Inhaling of Toxic Substances Act of 2019 or as the QUITS Act of 2019. 2.Increase in tax on certain tobacco products (a)Increasing tax on cigarettes (1)Small cigarettesSection 5701(b)(1) of the Internal Revenue Code of 1986 is amended by striking $50.33 and inserting $150.
 (2)Large cigarettesSection 5701(b)(2) of such Code is amended by striking $105.69 and inserting $314.99. (b)Tax parity for small cigarsParagraph (1) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking $50.33 and inserting $150.
			(c)Tax parity for large cigars
 (1)In generalParagraph (2) of section 5701(a) of the Internal Revenue Code of 1986 is amended by striking 52.75 percent and all that follows through the period and inserting $73.85 per pound and a proportionate tax at the like rate on all fractional parts of a pound but not less than 15 cents per cigar..
 (2)GuidanceThe Secretary of the Treasury, or the Secretary’s delegate, may issue guidance regarding the appropriate method for determining the weight of large cigars for purposes of calculating the applicable tax under section 5701(a)(2) of the Internal Revenue Code of 1986.
				(d)Tax parity for smokeless tobacco
 (1)Section 5701(e) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (1), by striking $1.51 and inserting $40,
 (B)in paragraph (2), by striking 50.33 cents and inserting $16, and (C)by adding at the end the following new paragraph:
						
 (3) Smokeless tobacco sold in discrete single-use unitsOn discrete single-use units, $150 per thousand.. (2)Section 5702(m) of such Code is amended—
 (A)in paragraph (1), by striking or chewing tobacco and inserting , chewing tobacco, or discrete single-use unit, (B)in paragraphs (2) and (3), by inserting “that is not a discrete single-use unit” before the period at the end of each such paragraph, and
 (C)by adding at the end the following new paragraph:  (4)Discrete single-use unitThe term discrete single-use unit means any product containing tobacco that—
 (A)is not intended to be smoked, and (B)is in the form of a lozenge, tablet, pill, pouch, dissolvable strip, or other discrete single-use or single-dose unit..
 (e)Tax parity for pipe tobaccoSection 5701(f) of the Internal Revenue Code of 1986 is amended by striking $2.8311 cents and inserting $73.85. (f)Tax parity for Roll-Your-Own tobaccoSection 5701(g) of the Internal Revenue Code of 1986 is amended by striking $24.78 and inserting $73.85.
 (g)Tax parity for Roll-Your-Own tobacco and certain processed tobaccoSubsection (o) of section 5702 of the Internal Revenue Code of 1986 is amended by inserting , and includes processed tobacco that is removed for delivery or delivered to a person other than a person with a permit provided under section 5713, but does not include removals of processed tobacco for exportation after wrappers thereof.
			(h)Clarifying tax rate for other tobacco products
 (1)In generalSection 5701 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (i)Other tobacco productsAny product not otherwise described under this section that has been determined to be a tobacco product by the Food and Drug Administration through its authorities under the Family Smoking Prevention and Tobacco Control Act shall be taxed at a level of tax equivalent to the tax rate for cigarettes on an estimated per use basis as determined by the Secretary..
 (2)Establishing per use basisFor purposes of section 5701(i) of the Internal Revenue Code of 1986, not later than 12 months after the later of the date of the enactment of this Act or the date that a product has been determined to be a tobacco product by the Food and Drug Administration, the Secretary of the Treasury (or the Secretary of the Treasury’s delegate) shall issue final regulations establishing the level of tax for such product that is equivalent to the tax rate for cigarettes on an estimated per use basis.
				(i)Clarifying definition of tobacco products
 (1)In generalSubsection (c) of section 5702 of the Internal Revenue Code of 1986 is amended to read as follows:  (c)Tobacco productsThe term tobacco products means—
 (1)cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco, and (2)any other product subject to tax pursuant to section 5701(i)..
 (2)Conforming amendmentsSubsection (d) of section 5702 of such Code is amended by striking cigars, cigarettes, smokeless tobacco, pipe tobacco, or roll-your-own tobacco each place it appears and inserting tobacco products. (j)Tax rates adjusted for inflationSection 5701 of such Code, as amended by subsection (g), is amended by adding at the end the following new subsection:
				
					(j)Inflation adjustment
 (1)In generalIn the case of any calendar year beginning after 2019, each dollar amount contained in this section shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $0.01, such amount shall be rounded to the next highest multiple of $0.01.
			(k)Floor stocks taxes
 (1)Imposition of taxOn tobacco products manufactured in or imported into the United States which are removed before the tax increase date and held on such date for sale by any person, there is hereby imposed a tax in an amount equal to the excess of—
 (A)the tax which would be imposed under section 5701 of the Internal Revenue Code of 1986 on the article if the article had been removed on such date, over
 (B)the prior tax (if any) imposed under section 5701 of such Code on such article. (2)Tax increase dateFor purposes of this subsection, the term tax increase date means the day after the date of the enactment of this Act.
 (l)Effective dateThe amendments made by this section shall apply to articles removed after the date of the enactment of this Act.
			3.Prohibiting flavoring of tobacco products
 (a)ProhibitionSubparagraph (A) of section 907(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387g(a)(1)) is amended to read as follows:
				
 (A)Special ruleBeginning on the date that is 1 year after the date of enactment of the Quell Underage Inhaling of Toxic Substances Act of 2019, except as provided in subparagraph (C), a tobacco product or any of its component parts or accessories (including the tobacco, filter, or paper) shall not contain, as a constituent (including a smoke constituent) or additive, an artificial or natural flavor (other than tobacco) that is a characterizing flavor of the tobacco product or tobacco smoke or an herb or spice, including menthol, mint, strawberry, grape, orange, clove, cinnamon, pineapple, vanilla, coconut, licorice, cocoa, chocolate, cherry, or coffee. Nothing in this subparagraph shall be construed to limit the Secretary's authority to take action under this section or other sections of this Act applicable to any artificial or natural flavor, herb, or spice..
 (b)ExceptionParagraph (1) of section 907(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387g(a)) is amended by adding at the end the following new subparagraph:
				
 (C)Exception for characterizing flavors to decrease smokingNotwithstanding subparagraph (A), an electronic nicotine delivery system product or any component or part of such a product may contain, as a constituent (including a smoke constituent) or additive, an artificial or natural flavor or an herb or spice, that is a characterizing flavor of the tobacco product or tobacco smoke so long as the Secretary, in coordination with the Commissioner of Food and Drugs, determines that such characterizing flavor will be appropriate for the protection of public health because it—
 (i)will significantly increase the likelihood of smoking cessation among current users of tobacco products;
 (ii)will not increase the likelihood that individuals who do not use tobacco products, including youth, will start using such products; and
 (iii)will not increase the likelihood of harm to the person using the product.. (c)Savings provisionSection 907(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387g(a)(1)), as in effect on the date of enactment of this Act, shall remain in effect until the amendments made to such section 907(a)(1) by this section take effect.
			4.Increase in authorization of appropriations for Office of Smoking and Health of the Centers for
 Disease Control and PreventionThere is hereby authorized to be appropriated to carry out the programs of the Office of Smoking and Health of the Centers for Disease Control and Prevention $500,000,000 in each fiscal year.
		